Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

	
Status of the Claims
Claims 13-17 and 19-20 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a panel of probes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends from claim 14, which depends from claim 13. Claim 13 recites a panel of probes. Does claim 19 refer to the same panel of probes (“said panel of probes”) or a different panel of probes compared to claim 13?
all DNA and RNA viruses “excluding human endogenous retroviruses and bacteriophages”. Must the viruses be selected from the list of claim 14 in addition to all DNA and RNA viruses with exclusions or are the viruses members of the list but not endogenous retroviruses and bacteriophages, if the list includes these members?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites that the cohort of viral nucleic acid sequences comprises viral nucleic acid sequences from all DNA and RNA viruses with sequenced genomes from vertebrate hosts, excluding human endogenous retroviruses and bacteriophages. However, “all DNA and RNA .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wylie (Wylie et al. (2015), Genome Res: 1-34).
Examiner’s note: Wylie et al. has different list of authors than the inventors of the instant application, and no affidavit has been filed in the application history.
Regarding claim 13, Wylie teaches a targeted sequence capture panel, ViroCap, that hybridizes to viral sequences (Abstract; page 9, lines 226-228). The specification of the instant application states that “a panel of probes that specifically hybridize to viral nucleic acid sequences (referred to herein as "the ViroCap panel") (para 0017). Therefore, Wylie necessarily teaches the limitation of a panel of probes capable of specifically hybridizing to viral nucleic acid sequences (ViroCap). Wylie also teaches that ViroCap can be used to generate complete genome sequences from clinical samples (page 8-9, bridging para), and ViroCap targets complete viral genomes (page 11, lines 278-281). Wylie teaches that 1 billion base pairs of viral 
	The instant specification does not specifically define a kit, but states that the “kit comprises probes capable of specifically hybridizing to greater than 10,000 viral nucleic acid sequences (para 0007). Therefore, under the broadest reasonable interpretation, a kit may be interpreted as the probes capable of hybridizing to the viral nucleic acid sequences.

Regarding claim 14, Wylie teaches that ViroCap hybridizes a cohort of viral nucleic acid sequences, including Atadenovirus and Influenza A (Figure 1).

Regarding claim 15, Wylie teaches that ViroCap is used to assess all viruses known to infect vertebrate cells and ViroCap has been applied to human clinical samples (page 4, lines 90-100). ViroCap includes targets for all DNA and RNA viruses with sequenced genomes from vertebrate hosts, except human endogenous retroviruses (page 3, line 103-page 5, line 106).

Regarding claims 16 and 17, Wylie teaches that there were less than 200 million base pairs of targets (greater than 150 million viral nucleic acid sequences) from nearly 1 billion base pairs of viral genome sequences (page 5, lines 106-107). Wylie also teaches that there were 153.2 Mb in the ViroCap library (page 16, lines 393-397) (instant claim 17). Wylie teaches that viral nucleic acid sequences were taken from RefSeq (1,456), Genome Neighbor (56,314), and 

Regarding claim 19, Wylie teaches that “our consolidated target sequences were submitted to Roche NimbleGen for capture library design and synthesis”, and the “design set contained probe representation generated by first masking all but one exact copy of each 100-mer in our original FASTA file, tiling the unmasked regions, screening the resulting probes against the (hg19) human genome, and finally selecting only those probes that had no matches in the human genome” (page 18, line 452-page 19, 472). Therefore, Wylie teaches using the cohort of nucleic acid sequences (using sequences from RefSeq, Genome Neighbor, and Influenza Virus Resources, pages 13-17) to design a panel of probes that specifically hybridize.

Regarding claim 20, Wylie teaches that the capture library included targets from 34 viral families composed of 190 annotated viral genera and 337 species (Fig. 1, Supplemental Tables S6 & 7; page 13, lines 313-314).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptista (US2008/0003565 A1).
	Regarding claim 13, Baptista teaches an array (panel) of a plurality of n-mer viral nucleotides of conserved and non-conserved regions of all known viruses. Baptista also teaches hybridization of the labeled nucleic acids to the surface with the immobilized known and non-conserved regions n-mer viral nucleotides (panel of probes) (para 0019). Baptista teaches that the viral microarray consists of all known mammalian and avian pathogenic viruses, represented by 10,000 DNA oligonucleotide features (para 0031). Baptista also teaches that the probes could detect possible unknown viruses and multiple unrelated viruses and/or viral sequences in a single sample (para 0089).
	However, Baptista does not explicitly teach greater than 10,000 viral nucleic acid sequences or the probes targeting complete viral genomes.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to hybridize to more than 10,000 viral nucleic acid sequences. Per MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Here, the difference between 10,000 and 10,001 viral nucleic acid sequences (oligonucleotide features) is close.
	It would have also been obvious to a person of ordinary skill in the art that the panel of probes targets complete viral genomes, as Baptista teaches a plurality of n-mer viral nucleotides of conserved and non-conserved regions of all known viruses are targeted from all known viruses by downloading viral genome sequences, identifying overlapping proves, and selecting the conserved and non-conserved pairs of probes (para 0025). Viral genomes are composed of conserved and non-conserved regions, and a person of ordinary skill in the art would recognize 
	The instant specification does not specifically define a kit, but states that the “kit comprises probes capable of specifically hybridizing to greater than 10,000 viral nucleic acid sequences (para 0007). Therefore, under the broadest reasonable interpretation, a kit may be interpreted as the probes capable of hybridizing to the viral nucleic acid sequences.

	Regarding claim 14, Baptista teaches that the microarray could detect multiple viruses, including multiple influenza sequences and human herpes virus 6 and 7, which would necessarily detect Roseolovirus (the genus of human herpesvirus 6 & 7) (para 0094-0097).
	
	Regarding claim 19, Baptista teaches a plurality of n-mer viral nucleotides of conserved and non-conserved regions of all known viruses are targeted from known viruses by downloading viral genome sequences, identifying overlapping probes, and selecting the conserved and non-conserved pairs of probes (para 0025). Therefore, the cohort of viral nucleic acid (e.g. Roselovirus and influenza, para 0094-0097) sequences are used to design a panel of probes.

	Regarding claim 20, as Baptista teaches that the microarray could detect all known viruses (claim 1, para 0009), it would have been obvious to one of ordinary skill in the art before the effective filing date that all known viruses encompassed viral nucleic acid sequences from 34 families comprising 190 annotated viral genera and 337 species. These viral families, annotated viral genera and species are encompassed in all known viruses, as they are annotated.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptista (US2008/0003565 A1) as applied to claims 13 and 14 above, and further in view of Lecuit (Lecuit et al. (2013) Trends in Microbiol 21(10): pp. 510).
	The teachings of Baptista are set forth above, as applied to claims 13 and 14. 
	However, Baptista does not explicitly teach that sequenced genomes from vertebrate hosts, excluding human endogenous retroviruses and bacteriophages. 
	Lecuit teaches the human (a vertebrate host) virome is likely important both in homeostasis in disease (abstract). Lecuit defines the human virome as the viral component of the human microbiome and excludes the endogenous human retroviruses and viruses of bacteria (bacteriophages).
	A person of ordinary skill in the art before the effective filing date would have excluded human endogenous retroviruses and bacteriophages from the sequences of Baptista because Lecuit teaches that they are excluded in reviews of the human virome (page 510, col. 1). Lecuit also teaches that endogenous retroviruses do not produce replication-competent particle, which suggests they are less biologically relevant to vertebrate hosts. Therefore, the art suggests human endogenous retroviruses and bacteriophages exist in a different category than other viruses, so a person of ordinary skill in the art before the effective filing date would have been less interested in surveying these viruses when examining the human virome.


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptista (US2008/0003565 A1) in view of NCBI (NCBI Nucleotide Search (2015)).
s 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptista (US2008/0003565 A1) as applied to claims 13-14 above, and further in view of NCBI (Wylie et al. (2015), Genome Res: 1-34
	The teachings of Baptista are set forth above, as applied to claims 13 and 14. 
	However, Baptista does not teach the cohort of viral nucleic acid sequences comprises more than 150,000 viral nucleic acid sequences.
	NCBI teaches that there were 277,996 genomic nucleotide sequences for Roseolovirus and Influenza A (claim 16). Therefore, there were more than 150,000 viral nucleic acid sequences known in the art before the effective filing date. NCBI also teaches that there would have been at least 277,019,000 bases (277 Mb) of viral nucleic acid sequences, as there were 277,019 sequences and each had a minimum length of 1 kb (claim 17).
	A person of ordinary skill in the art would have modified the viral nucleic acid sequences of Baptista to include the sequences of NCBI (277,019 sequences and at least 277 Mb) because Baptista taught that the microarray could detect multiple viruses, including multiple influenza sequences and human herpes virus 6 and 7, which would necessarily detect Roseolovirus (the genus of human herpesvirus 6 & 7) (para 0094-0097), and NCBI taught that these viral sequences were known in the art. Baptista also taught how to create the probes by downloading viral nucleic acid sequences from NCBI (para 0023-25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13-14, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 8-9 of U.S. Patent No. US 10,597,736 B2 (herein referred to as 736). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 13, claim 1 of 736 teaches detecting viruses by using “a panel comprising probes capable of specifically hybridizing to greater than 10,000 viral nucleic acid sequences”, and the panel of probes targets complete viral genomes”.
The specification of 736 teaches that “the kit comprises probes capable of specifically hybridizing to greater than 10,000 viral nucleic acid sequences” (col. 2, lines 7-10). Therefore, under the broadest reasonable interpretation, “a kit” is a group of items, and a person of ordinary skill in the art would recognize that it would have been obvious to construct “a kit” comprising the probes. 
Regarding instant claim 14, claim 9 of 736 teaches that the panel of probes comprises probes capable of hybridizing to more than 1 virus, including Deltavirus, Kobuvirus, Apthovirus, …, and Delatvirus. As 736 teaches there are more 10,000 viral nucleic acid sequences (instant claim 1), 736 teaches hybridization to a cohort of viral nucleic acid sequences.
Regarding instant claim 16, claim 6 of 736 teaches greater than 50,000 nucleic acid sequences. Per MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore, a person of ordinary skill in the art before the effective filing date would have found more than 150,000 viral nucleic acid sequences to be obvious because it lies within the range of more than 50,000 nucleic acid sequences (50,001-infinity).

Regarding instant claim 19, claims 1 and 9 of 736 teaches a panel of probes (including the cohort of viral nucleic acid sequences) that are compared to a database of reference viral nucleic acid sequences to determine the identity of the viral nucleic acid. 
A person of ordinary skill in the art before the effective filing date would have recognized that the database of reference viral nucleic acid sequences, including the cohort of viruses of claim 9 of 736, would be used to design the panel of probes that hybridize to the sequences (claim 1, 736).
Regarding instant claim 20, claim 9 of 736 teaches more than 190 different groups of viruses. Absent secondary considerations, these 190 groups comprise 34 viral families, 190 genera, and 337 species. Fig. 1 and 4A of 736 supports this position, as Fig 4A teaches the viral nucleic acid sequences comprise 34 viral families (Fig. 4A; col. 3, lines 9-16).  

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. US 10,597,736 B2 (herein referred to as 736) in view of Lecuit (Lecuit et al. (2013) Trends in Microbiol 21(10): pp. 510).
	Although the claims at issue are not identical, they are not patentably distinct from each other.

	However, 736 does not explicitly teach that sequenced genomes from vertebrate hosts, excluding human endogenous retroviruses and bacteriophages. 
	Lecuit teaches the human (a vertebrate host) virome is likely important both in homeostasis in disease (abstract). Lecuit defines the human virome as the viral component of the human microbiome and excludes the endogenous human retroviruses and viruses of bacteria (bacteriophages).
	A person of ordinary skill in the art before the effective filing date would have excluded human endogenous retroviruses and bacteriophages from the viral nucleic acid sequences of claim 9 of 736 because Lecuit teaches that they are excluded in reviews of the human virome (page 510, col. 1). Lecuit also teaches that endogenous retroviruses do not produce replication-competent particle, which suggests they are less biologically relevant to vertebrate hosts. Therefore, the art suggests human endogenous retroviruses and bacteriophages exist in a different category than other viruses, so a person of ordinary skill in the art before the effective filing date would have been less interested in surveying these viruses when examining the human virome.

Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. US 10,597,736 B2 (herein referred to as 736) in view of NCBI (NCBI Nucleotide Search (2015)).
	The teachings of 736 are set forth above, as applied to instant claims 13 and 14. 
	However, Baptista does not teach the cohort of viral nucleic acid sequences comprises more than 150,000 viral nucleic acid sequences.

	A person of ordinary skill in the art would have modified the viral nucleic acid sequences of 736 to include the sequences of NCBI (277,019 sequences and at least 277 Mb) because 736 taught that the microarray could detect multiple viruses, including Influenza A and Roseolovirus (736: claim 9), and NCBI taught that these viral sequences were known in the art before the effective filing date. 736 also teaches comparing the sequences from the isolated sequences with a database (claim 1). Therefore, a person of ordinary skill would include the sequences of NCBI (the database) for the nucleic acid sequences in the panel of probes of 736.

Response to Arguments
(Remarks of 02/04/2021)
35 U.S.C 112(a)
As the applicant has amended claim 14 to remove specific databases and claim 18 has been cancelled, the enablement rejection of claims 14-20 is withdrawn.

35 U.S.C 112(b)
As the applicant has cancelled claims 9 and 18 and claim 14 has been amended, the previous rejection under 35 U.S.C 112(b) has been withdrawn. However, a new grounds of 

35 U.S.C. 102
As claims 1-11 have been cancelled, the 102(a)(1) rejection of Wylie for these claims has been withdrawn. However, upon review, Wylie anticipates claims 1-17 and 19-20 (see above).
	The 102(a)(1) rejection of claims 1-11 and 13 by Baptista is withdrawn as Baptista does not explicitly teach more than 10,000 viral nucleic acid sequences. Claims 1-11 have been cancelled. It is noted that the claims do not require the “superior results relative to the microarrays of Baptista” listed in the arguments. 
Regarding the Applicant arguments (02/04/2021, page 8, second para), it is also noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.") (MPEP 2145 (I)). Additionally, it is noted that prima facie obviousness is not rebutted by merely recognizing additionally advantages or latent properties present but not recognized (MPEP 2145(II)).
	Although the rejection of Baptista is withdrawn under 102(a)(1), instant claims are rejected over Baptista (instant claims 13-14 and 19-20), Baptista in view Lecuit (instant claim 15), and Baptista in view of NCBI (instant claims 16-17) above.

35 U.S.C. 103

The rejection of claim 13 under 35 U.S.C. 103 over Baptista in view of Blume has been withdrawn. However, claim 13 is rejected under 35 U.S.C 103 over Baptista.
	On page 9-10 bridging para, the response states that “Baptista fails to teach or suggest all of the claim limitations of amended claim 13, including probes which target the complete viral genomes or probes capable of specifically hybridizing to greater than 10,000 viral nucleic acid sequences”. However, upon further review, Baptista teaches an array (panel) of a plurality of n-mer viral nucleotides of conserved and non-conserved regions of all known viruses. Baptista also teaches hybridization of the labeled nucleic acids to the surface with the immobilized known and non-conserved regions n-mer viral nucleotides (panel of probes) (para 0019). Baptista teaches that the viral microarray consists of all known mammalian and avian pathogenic viruses, represented by 10,000 DNA oligonucleotide features (para 0031). Baptista also teaches that the probes could detect possible unknown viruses and multiple unrelated viruses and/or viral sequences in a single sample (para 0089).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to hybridize to more than 10,000 viral nucleic acid sequences. Per MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Here, the difference between 10,000 and 10,001 viral nucleic acid sequences (oligonucleotide features) is close.
	It would have also been obvious to a person of ordinary skill in the art that the panel of probes targets complete viral genomes, as Baptista teaches a plurality of n-mer viral nucleotides of conserved and non-conserved regions of all known viruses are targeted from all known viruses 
	On page 10, second full paragraph, the response asserts the prior art fails to appreciate the superior results achieved by the invention, such as the identification of variant virus sequences. It is noted that the claims do not require the “superior results achieved” listed in the arguments. 
It is also noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.") (MPEP 2145 (I)). Additionally, it is noted that prima facie obviousness is not rebutted by merely recognizing additionally advantages or latent properties present but not recognized (MPEP 2145(II)).
	Nevertheless, Baptista teaches that the microarray could detect multiple viruses, including multiple influenza sequences and human herpes virus 6 and 7 (para 0094-0097). Baptista also teaches that the invention detects and identifies known and unknown viruses to identify new subtypes (e.g. variants) of viruses (para 0007).




Conclusion


Claims 13-17 and 19-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634